Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Regarding 35 USC § 102/103.
Applicant argues:
In He, a “360 video” is converted to a “2D planar video” using thesemappings “to reduce the bandwidth requirement.”* In essence, the 360video is mapped to each face of the selected shape (e.g., cube map) andeach face is provided to the end user for recreation of a 360° video.Applicant asserts that He’s “360 video” is not a “3D model map” asclaimed. First, He’s 360 video is simply a panoramic video. As described inthe specification, a 3D model map is generated by transforming a 2Dimage (including “VR panoramic video”) into 3D map.* This mapping isperform using a mapping model such as a sphere map or cube map.Nothing in He describes this receipt of a model map as an initial step.Indeed, He describes precisely the opposite: the generation of a map usinga 360 video, the output of which is the final product. That is, nothing in Hedescribes using the output of the various mappings in FIG. 3 of He for anypurpose whatsoever.
Claim 1 further recites that “a center of the asymmetric cubemap [is]located at a different position than the center of the 3D model map.” Heincludes no discussion of this point. The Examiner cites FIG. 9 andparagraph 69 of He. However, these sections of He are not describing anytype of mapping center. Instead, these sections describe adjusting astreaming bitrate based on a viewport:3 Id. at Y 46.4 Specification at 74.11
He explicitly refers to this as “viewport adaptation,” wherein a streamingserver “assign[s] a bigger portion of the bits to the one or more viewportsand/or assign[s] a correspondingly reduced amount of bits to the otherareas.””>Applicant notes that the discussion of “viewport adaptation” has noconnection to FIG. 3 of He and the mapping process described inconnection with the figure. Indeed, viewport adaptation is a completelyseparate, and subsequent process, in He.Thus, He fails to describe 3D model map having a first center and anasymmetric cubemap having a separate, different center. Applicantfurther notes that He relies on the input 360 video and the output mappinghaving the same center and thus at best discloses the opposite of what isclaimed. Specifically, He is concerned simply with converting a 360 videoto a set of viewport images. There is simply no disclosure or suggestion5 He at 021600/USResponse to Office Actionthat He would use different center offsets during mapping. Indeed, itwould be expected that He would maintain identical centers to ensure thatthe 360° nature of the video is preserved when mapping. Finally, Applicantnotes that the above remarks are speculative at best given He’s completelack of discussion of the center of maps. Applicant asserts that this silencealone renders He inapplicable to the current claims, but provides theforegoing remarks solely for the sake of expediting prosecution andwithout conceding they accurately represent the lack of disclosure in He.As a result, the cited prior art, alone or in combination, fails to teach orsuggest all elements of the claims, and thus Applicant respectfully requeststhe withdrawal of the rejection based upon such combination.
Examiner replies that:
	Applicants arguments are not found persuasive. The pending claims must be “given their broadest reasonable interpretation consistent with the specification.” The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005). The term “3D model map” may be interpreted as an image, for example a texture map is a 2D image for mapping to a 3D image. Examiner agrees that He does not teach a three-dimensional model map as described by Applicants arguments, however Examiner maintains that “3D model map” is not a specific term of art like “cubemap”, and without clarification in the claim language it is open to the reasonable interpretation of the model map being similar to a texture map.  Further clarification of the model map language in the claim would likely overcome the prior art reference.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Allowable Subject Matter
Claims 46-49, 51, 53, 55-58, 60, 62, 64 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 45, 50, 54, 59, 63 is/are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by He U.S. Patent/PG Publication 20190158815.
Regarding claim 45:
 A method comprising: 
 mapping a three-dimensional (3D) model map into an asymmetric cubemap, (He [0046] FIG. 3 depicts example 360.degree. video mappings. For example, one or more other projection methods (e.g., mappings) may be used to convert 360 video to 2D planar video (e.g., in order to reduce the bandwidth requirement, alternative). For example, the one or more other projection methods may include a pyramid-map, a cube-map, and/or an offset cube-map. The one or more other projection methods may be used to represent the spherical video with less data.) 
a center of asymmetric cubemap located at a different position than the center of the 3D model map (He [0069] FIG. 9 depicts an example viewport area with an associated adjacent area. A viewport area, an adjacent area, and other area may be determined for a 360.degree. video frame.) since the viewport area (center of cubemap) is different than the center of the other area (3D model map). Applicants have not clearly defined the center positions as being in a 3D space.
 and stretching the asymmetric cubemap into a two-dimensional (2D) stretched plane map (He [ FIGS. 10A-10D depict example cube-map layouts. The cube-map layouts may include a cube layout, a 2.times.3 layout, a poles on the side layout, and/or a single row layout.). 
Regarding claim 50:
 The method of claim 45, has all of its limitations taught by He. He further teaches  the mapping the 3D model map comprising performing a second mapping from the center of the asymmetric cubemap, the second mapping causing pixels on a surface of the 3D model map to correspond to pixels on a surface of the asymmetric cubemap, the 3D model map being a sphere model (He [0045] A 360.degree. video may be captured and/or rendered on a sphere (e.g., to give the user the ability to choose an arbitrary viewport). A spherical video format may not be delivered directly using conventional video codecs. A 360.degree. video (e.g., such as a spherical video) may be compressed by projecting spherical video onto a 2D plane using a projection method. The projected 2D video may be coded (e.g., using conventional video codecs). An example of the projection method may include an equirectangular projection. FIG. 2 depicts an example equirectangular projection for a 360.degree. video. For example, an equirectangular projection method may use one or more of the following equations to map a first point P with coordinate (.theta., .PHI.) on a sphere to a second point P with coordinate (u, v) on a 2D plane,). 
Regarding claim 54:
The claim is a/an parallel version of claim 45. As such it is rejected under the same teachings.
Regarding claim 59:
The claim is a/an parallel version of claim 50. As such it is rejected under the same teachings.
Regarding claim 63:
The claim is a/an parallel version of claim 45. As such it is rejected under the same teachings.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 52, 61 is/are rejected under 35 U.S.C. 103 as being unpatentable over He U.S. Patent/PG Publication 20190158815 in view of Mugavero U.S. Patent/PG Publication 20170104927.	
Regarding claim 52:
 The method of claim 45, has all of its limitations taught by He. He does not expressly disclose  transcoding. In a related field of endeavor, Mugavero teaches:
 further comprising transcoding the 2D stretched plane map (Mugavero    [0002] A 360 video distribution platform delivers 360.degree. video over public and private networks to client applications running on platforms that support the rendering of 360.degree. video. The video is transcoded and optimized for the platform recipient. The video also is typically delivered to the client or end user compressed in an equirectangular or cube map projection. There is shown in FIG. 1A and FIG. 1B, respectively illustrative equirectangular and cube map projections.). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to use transcoding as taught by Mugavero. The motivation for doing so would have been that transcoding increases the compatibility of the data, allowing it to be more widely used. Therefore it would have been obvious to combine Mugavero with He to obtain the invention.
Regarding claim 61:
The claim is a/an parallel version of claim 52. As such it is rejected under the same teachings.
	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON PRINGLE-PARKER whose telephone number is (571)272-5690 and e-mail is jason.pringle-parker@uspto.gov. The examiner can normally be reached on 8:30am-5:00pm est Monday-Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Devona Faulk can 
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, seehttp://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASON A PRINGLE-PARKER/
Primary Examiner, Art Unit 2616